Exhibit 10(e)

AMENDMENT NO. 2

TO THE

ZEP INC. SUPPLEMENTAL DEFERRED SAVINGS PLAN

THIS AMENDMENT is made and executed by Zep Inc. (the “Company”) on this 8th day
of January, 2010 to be effective as set forth herein.

WHEREAS, the Company adopted and maintains the Zep Inc. Supplemental Deferred
Savings Plan, effective as of October 31, 2007 (the “Plan”), as amended; and

WHEREAS, the Company desires to amend the Plan with respect to the treatment of
salary that is earned during the final payroll periods of one year but paid
according to normal payroll practices in the immediately following year; and

WHEREAS, The Treasury Regulations issued with respect to Section 409A of the
Internal Revenue Code of 1986, as amended, permit changes with respect to the
treatment of final payroll periods but only if such changes take effect at least
12 months after adoption; and

WHEREAS, Section 8.1 of the Plan authorizes the Committee (or its designee) to
amend the Plan.

NOW, THEREFORE, the Plan is hereby amended in the following respects, such
amendments to be effective as of 12 months from the date this Amendment is
executed and enacted:

1. Definitions. Article II of the Plan is hereby amended by revising the
definition of “Compensation” to provide as follows:

“Compensation” means the annual cash compensation (salary plus bonuses whether
under a Performance-Based Plan or other annual bonuses) paid by the Employer to
the Participant for the Plan Year, provided that (i) a bonus actually paid
during a subsequent Plan year based upon performance during the preceding Plan
Year shall be treated as Compensation for such preceding Plan Year and
(ii) salary paid in January under the Employer’s normal payroll practices for a
payroll period that includes services performed in December of the immediately
preceding year shall be treated as compensation earned during January. The
Participant’s Compensation shall include amounts deferred by the Participant to
this Plan and any other deferred compensation plan of the Employer (whether or
not qualified), and any salary reduction amounts contributed to a welfare plan.
The term “Compensation” shall not include long-term incentive payments, income
from stock options, stock appreciation rights, restricted stock, restricted
stock units, performance awards or other stock awards, car allowances, non-cash
remuneration, such as health benefits, life insurance, and other fringe
benefits, moving expenses, relocation allowances, and payments from this Plan or
any other deferred compensation plan.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Plan Administrator of the Company has caused this
Amendment to be executed by its duly authorized officer, to be effective as set
forth herein.

 

ZEP INC. By:  

    /s/ Robert S. Collins

      Robert P. Collins  

    Vice President and

    Chief Administrative Officer